Citation Nr: 1104931	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-42 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from October 1952 to 
July 1954.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from May and August 2009 rating actions of the 
Department of Veterans Affairs Regional Office (RO).  The May 
2009 decision was made in St. Petersburg, Florida while the 
August 2009 decision was from Cleveland, Ohio.  In those 
decisions, claims for service connection for bilateral hearing 
loss and tinnitus were denied.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  The evidence of record does not show that the Veteran had 
impaired hearing while in service or any sensorineural hearing 
loss within the first year following separation from service, and 
a preponderance of the evidence is against a finding that hearing 
loss is otherwise associated with his active duty.  

3.  A preponderance of the evidence is against a finding that 
tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 2009 letter satisfied the duty to notify the Veteran.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b) (2010).  The agency of original jurisdiction notified 
the Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  He was 
also informed of the process by which initial disability ratings 
and effective dates are assigned.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
medical records have been secured.  The RO mentioned the 
Veteran's Virtual VA file in the May 2009 decision, however a 
print out of the documents listed in Virtual VA show that all 
information in the electronic file is duplicative.  

Additionally, the Veteran was provided with a VA examination in 
June 2009 to investigate the etiology of his bilateral hearing 
loss and tinnitus.  The Board finds this examination to be 
thorough and adequate, as it provides a sound basis upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disabilities under the 
applicable rating criteria.   

As such, the Board finds the duties to notify and assist have 
been met.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition, service connection for sensorineural hearing loss 
may also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses' personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  To this end, the entirety of the Veteran's statements 
have been reviewed and considered, and will be discussed fully 
below.  

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are related to his time in military 
service from 1952 to 1954.  In his November 2008 claim, he 
reported acoustic trauma from guns and from serving on a ship.  
In a May 2009 letter to a friend, he asserted that no hearing 
protection was provided while he was in service.  In his October 
2010 appeals form, the Veteran said the June 2009 VA examiner was 
mistaken about his reported onset of hearing loss and tinnitus.  
He also pointed out that Dr. Magardino repeated his assertion 
that he had hearing loss and tinnitus since service.  He 
requested that reference be made to "Fast Letter 10-35" which 
lists military operational specialties and estimates a high, 
moderate, and low chance of being exposed to acoustic trauma for 
each.  

Service treatment records show that at a June 1951 physical 
examination the Veteran's ears were found to be normal.  The 
Veteran received a 15/15 for both ears on a whispered voice test.  
Upon enlistment in September 1952, he received a 15/15 for both 
ears on whispered and spoken voice tests.  The same result 
occurred at separation in July 1954.  Unfortunately, no 
audiological testing was provided while the Veteran was in 
service.  However, it is also noted that no complaints of hearing 
problems or ringing in the ears were recorded in the service 
treatment records, and the Veteran has not alleged voicing any 
such complaints.

In June 1955, the Veteran filed a claim for VA benefits, but did 
not mention either bilateral hearing loss or tinnitus.  His claim 
was for a broken nose, a sinus condition and back condition.  He 
eventually abandoned this claim.  

No treatment records have been submitted or identified describing 
any treatment for either hearing loss or tinnitus from the time 
the Veteran separated from service in 1954 until he filed his 
claim for benefits more than 50 years later.

In June 2009, the Veteran underwent a VA examination.  His 
service treatment records were reviewed and summarized.  The 
Veteran was interviewed along with his wife.  A compensation and 
pension questionnaire with the Veteran's responses was included 
along with the VA examination report.  The Veteran said presently 
his hearing problem was that he needed others to repeat things; 
this drove his wife crazy.  He first noticed a hearing problem 3 
to 5 years ago.  He served in the Navy as a fire control 
technician and was exposed to gunfire.  He was not in combat.  

As a civilian, he was exposed to heavy equipment in a shipyard 
and hammering metal or power tools.  In the military, he was 
exposed to artillery and weapons.  He said he wore ear plugs 
while serving aboard the USS Macon.  Before the military he 
worked in a shipyard for 5 to 7 years.  After service, he worked 
around housing projects and construction sites for 6 years.  He 
had a family history of hearing loss.  His father (who worked in 
sales) had hearing loss which started around the same age that 
the Veteran is now.  The Veteran's wife reported he had 
Alzheimer's (this was later confirmed by an August 2010 letter 
from the Veteran's treating physician).  






Hearing acuity was measured and the results are in the chart 
below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
30
40
LEFT
25
25
25
20
40

For the right ear the speech recognition score was 80 and for the 
left it was 60.  The audiologist stated that only pure tone 
threshold results should be used to evaluate hearing loss because 
the Veteran's memory problems associated with Alzheimer's likely 
affected his performance in the speech recognition task.  Other 
than that, reliability was good for the other testing performed.  
The diagnosis was sensorineural hearing loss for both ears.  He 
did have a hypermobile eardrum for the left ear.  

As for tinnitus, the Veteran complained of buzzing in his ears, 
the right worse than the left.  Sometimes pressing his ear 
helped.  This happened daily, could last all day and was painful.  
This first started 3 to 5 years ago; he had difficulty 
remembering onset.  Tinnitus was recurrent and intermittent.  It 
was diagnosed as likely as being associated with the hearing 
loss.  

The examiner opined that bilateral hearing loss and tinnitus were 
not caused by or a result of in service noise exposure.  The 
Veteran reported that both his bilateral hearing loss and 
tinnitus began 3 to 5 years ago, which was about 50 years after 
his military service.  He also reported a late-onset of hearing 
loss similar to his father.  Due to the Veteran's reported 
timeline of onset of auditory complaints and his family history, 
the examiner opined that his bilateral hearing loss and tinnitus 
were not due to in-service noise exposure while in service.  

In September 2009, Dr. Magardino wrote a letter.  The Veteran 
complained of significant bilateral hearing loss and tinnitus.  
He served in the military on a large carrier during the Korean 
War.  "Since that time, [the Veteran] has noticed hearing loss 
and tinnitus."  The Veteran was given an examination of the 
ears, which were normal.  An audiogram showed moderate to severe 
sensorineural hearing loss.  There was also a significant 
impairment of speech discrimination.  Dr. Magardino noted the 
Veteran's history of noise exposure during military service, but 
stopped short of providing a nexus opinion.  He was referred to 
VA for hearing aids.  

Preliminarily, the Board finds that the Veteran did not serve in 
combat.  There is no evidence of combat in the file.  It is 
likely that the Veteran was exposed to acoustic trauma in service 
as his service personnel records indicate he was a fire control 
technician.  The evidence shows he also had years outside of 
service where he was also exposed to acoustic trauma.  

The Veteran's competent complaints regarding bilateral hearing 
loss are taken into account.  The Veteran may state what he 
actually experienced and the Veteran's hearing acuity within his 
personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2) (2010).  However, the Board must also 
assess credibility.  The Board affords the Veteran's statements 
regarding the incurrence of his hearing loss less weight because 
his statements have been inconsistent.  In a May 2009 letter to a 
friend, the Veteran stated that hearing protection was not 
provided on the ship in service.  At the June 2009 VA 
examination, he told the examiner he wore ear plugs while aboard 
the USS Macon.  At the VA examination, he said that the onset of 
tinnitus and hearing loss was 3 to 5 years ago, but on his 
October 2010 appeal form he asserted he had it since service.  
However, the Veteran did not voice any complaints of hearing loss 
or tinnitus at separation or when filing a claim for other 
benefits approximately one year after separation in June 1955.  
The Board concludes the Veteran's statements have been 
inconsistent.  Caluza, 7 Vet. App. 498.  His statements are 
therefore not considered credible for the purpose of establishing 
that he began experiencing either hearing loss or tinnitus during 
service.  

The Board finds that service connection for bilateral hearing 
loss is not warranted.  The Board finds the June 2009 VA 
examination to be most probative piece of evidence in the file.  
The examiner interviewed the Veteran, spoke to his wife, 
summarized his history based on information available and 
provided a conclusion based on the information at hand.  The 
conclusion that bilateral hearing loss was not related to service 
was not just based on the fact that onset was 50 years after 
service, but also that the Veteran had a family history of late 
onset hearing loss reported.  

The fact regarding family history was not discussed by Dr. 
Magardino and was not contested by the Veteran.  As noted above, 
Dr. Magardino only repeated the Veteran's statements and did not 
actually provide any opinion as to the etiology of either the 
Veteran's bilateral hearing loss or his tinnitus.  Dr. Magardino 
recited the facts as told to him by the Veteran, but this adds no 
additional probative value as the Veteran's statements were 
already of record.  Therefore, the letter from Dr. Magardino 
carries little weight for the purpose of relating the Veteran's 
bilateral hearing loss and tinnitus to his military service.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has specifically held that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  However, as discussed 
above, a review of the medical and lay evidence in its entirety 
renders the Veteran's statements not sufficiently credible to 
establish either that he began experiencing tinnitus during his 
military service or that his tinnitus had continued since that 
time to the present day.  As discussed above, the Veteran's 
statements are inconsistent, and any contention that he began 
having ringing in his ears during service is undermined by the 
fact that he filed a claim for service connection in 1955, but 
did not include any complaints of tinnitus.  Such a proposition 
is also undermined by the fact that there is no record of the 
Veteran seeking any medical treatment for any ringing in his ears 
for approximately half a century after separating from service.

As noted, the letter from Dr. Magardino did not specifically link 
the Veteran's tinnitus to his military service, beyond Dr. 
Magardino simply reiterating the Veteran's contentions.  As such, 
the only medical opinion which addresses the etiology of the 
Veteran's tinnitus was provided by the VA examiner in 2009 and 
found that it was less likely than not that the Veteran's 
tinnitus either began during or was otherwise caused by his 
military service .  While the Veteran contends that the VA 
examiner misunderstood him, even without this opinion, the 
evidence still does not show that the Veteran's tinnitus either 
began during or was otherwise caused by his military service.  

The evidence does not support a presumption of service connection 
because hearing loss is not shown to have manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  The Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss and tinnitus 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


